853 F.2d 927
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harry D. WILLIAMS, Plaintiff-Appellee,John R. Hall;  Robert T. McCowan;  Richard W. Spears;Ashland Oil, Inc.;  Charles J. Queenan, Jr.Defendants-Appellees,andBill E. McKay, Jr., Plaintiff-Appellee,v.ASHLAND OIL, INC.;  Ashland Petroleum Co.;  AshlandDevelopment, Inc.;  Orin E. Atkins;  John R. Hall;Defendants-Appellees,The Lexington Herald-Leader;  Intervenor-Appellant,The Courier-Journal, Intervenor.
No. 88-5395.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1988.

Before LIVELY, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
Intervening party-appellant appeals the order of the district court sealing the jury verdicts rendered by a summary jury and prohibiting the jurors from contact with anyone other than counsel for the parties to the action.  Defendants have filed a motion to dismiss this action as moot.


2
The intervenors claimed a First Amendment right to interview jurors and to disclosure of the summary jury verdicts rendered in this case and moved to acquire access to both.  The district court judge denied that motion and ordered the verdicts sealed pending the return of the actual jury verdict to prevent potential bias of the jury in the actual trial.  Defendants have now filed a motion to dismiss the action as moot.


3
The actual trial of this action resulted in a jury verdict rendered on June 10, 1988.  District court unsealed the three advisory verdicts of the summary jury on June 13, 1988.  These actions of the district court render the motion of the intervening party-appellant moot.  Accordingly,


4
It is ORDERED that the motion to dismiss be and hereby is granted.